Judgment unanimously affirmed, without costs. Memorandum: This is an appeal from a judgment of the Court of Claims dismissing claimant’s cause of action for false arrest and imprisonment arising out of the conduct of two State Police officers and the Chief of Police of the Village of Frankfort in causing him to be confined to Marcy State Hospital for 56 days. Claimant *866contends that the judgment was contrary to the weight of the evidence. We disagree. The elements of a cause of action for false imprisonment include intent to confine, consciousness of confinement, lack of privilege and nonconsent (Broughton v State of New York, 37 NY2d 451, 456). Claimant has failed to prove by a preponderance of the evidence that he did not voluntarily accompany the officers to the hospital and agree to be certified for admission. In any event, plaintiff did not establish any damage. (Appeal from judgment of Court of Claims dismissing claim for damages for illegal detention.) Present.—Moule, J. P., Cardamone, Simons, Dillon and Goldman, JJ.